[Cite as State ex rel. Keith v. Russo, 2014-Ohio-5346.]




                  Court of Appeals of Ohio
                                     EIGHTH APPELLATE DISTRICT
                                        COUNTY OF CUYAHOGA


                                    JOURNAL ENTRY AND OPINION
                                            No. 101901




                                       STATE OF OHIO, EX REL.
                                         JEFFREY C. KEITH

                                                                RELATOR

                                                          vs.

                                       JUDGE JOSEPH D. RUSSO

                                                                RESPONDENT




                                                JUDGMENT:
                                                WRIT DENIED


                                               Writ of Mandamus
                                               Motion No. 479123
                                               Order No. 479813

               RELEASED DATE:                 December 2, 2014
                                                     -i-
FOR RELATOR

Jeffrey C. Keith, pro se
Inmate #334-054
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301


ATTORNEY FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1}    Jeffrey Keith has filed a complaint for a writ of mandamus. Keith seeks an order

from this court that requires Judge Joseph D. Russo to grant motions to vacate void judgments

that were filed on the following cases: State v. Keith, Cuyahoga C.P. No. CR-94-316724-ZA;

State v. Keith, Cuyahoga C.P. No. CR-96-333972-ZA; and State v. Keith, Cuyahoga C.P. No.

CR-97-350831-ZA.

       {¶2}    Attached to Judge Russo’s motion for summary judgment are copies of judgment

entries in each case that were journalized on October 8, 2014. Respondent has demonstrated that

rulings have been rendered with regard to each motion. Keith is not entitled to a writ of

mandamus because it is moot. State ex rel. Culgan v. Kimbler, 132 Ohio St.3d 480,

2012-Ohio-3310, 974 N.E.2d 88 (a writ of mandamus will not be issued to compel an act already

performed); see also State ex rel. Pettway v. Cuyahoga Cty. Court of Common Pleas, 8th Dist.

Cuyahoga No. 99259, 2013-Ohio-1567, ¶ 2. Although Keith sought a writ of mandamus that

would compel respondent to grant the motions, he is not entitled to this relief. Mandamus will not

be issued to compel respondent judge to enter a specific judgment on a motion. State ex rel. Avery

v. Union Cty. Court of Common Pleas, 125 Ohio St.3d 35, 2010-Ohio-1427, 925 N.E.2d 969.

       {¶3}    Judge Russo’s motion for summary judgment is granted. Costs to respondent.

Costs waived. The court directs the clerk of courts to serve all parties with notice of this judgment

and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶4}    Writ denied.


PATRICIA ANN BLACKMON, JUDGE
MARY EILEEN KILBANE, P.J., and
MELODY J. STEWART, J., CONCUR